LIG1NAL                                          07/12/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 22-0216


                                        DA 22-0216
                                                                       RLEn
 MATTHEW PEAVLER,
                                                                        JUL 12 2022
             Plaintiff and Appellant,                              Clerk of Supreme
                                                                                      Court
                                                                      State of IVIontana

       v.                                                           ORDER

ROCKY MOUNTAIN SUPPLY,

             Defendant and Appellee.


     This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant's opening brief
filed electronically on July 12, 2022, this Court has determined that the brief does not
comply with the below-referenced Rules and must be resubmitted.
      M. R. App. P. 12(1)(a) provides that the table of cases must be "alphabetically
arranged," and must "reference[] to the pages of the brief where [cases and other
authorities] are cited." The Court has determined that the Appellant's opening brief does
not comply with the referenced Rule. Although the Appellant's opening brief includes a
table of authorities, the cases are not arranged alphabetically as the rule requires.
        M. R. App. P. 12(1)(d) requires that an appellate brief must contain a "statement
of the facts relevant to the issues presented for review, with references to the pages or the
parts of the record at which material facts appear." Pursuant to M. R. App. P. 12(9),
references to the record "must be to particular parts of the record, suitably designated,
and to specific pages of each part." The opening brief s statement of facts does not
contain appropriate references to the record.
       IT IS THEREFORE ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellant shall electronically file with the C1erk of this Court a revised brief containing
the revisions necessary to comply with the specified Rules and that the Appellant shall
serve copies of the revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
        The Clerk is directed to provide a true copy of this Order to the Appellant and to
all parties of record.
      Dated this 12th day of July, 2022.

                                                For the Court,


                                                By
                                                        Justice ( X--6e--%----‘.




                                           2